DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment filed on 11/4/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1. (Currently Amended) 
A system for multi-factor location-based device verification, the system comprising: 
a processor; and 
a non-transitory, tangible, computer-readable storage medium having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: 
receiving, from a client device of a user, a request to register for a new wagering account; 
receiving, from the client device, a first location factor, the first location factor including global positioning system (GPS) data received from a source device located outside a predefined area, the first location factor being used to provide map directions to the predefined area; 
receiving, from the client device, a second location factor, the second location factor including information received from a first wireless beacon located within the predefined area; 
receiving, from the client device, a third location factor, the third location factor including information received from a second wireless beacon located within the predefined area; 
determining, based at least upon the second location factor and the third location factor, that the client device is within the predefined area; 
in response to the determining, requesting a user photo taken by the client device;
receiving, from the client device, the requested user photo; and 
creating, in response to the determining and the user photo, the new wagering account for the user of the client device.

Terminal Disclaimer
The terminal disclaimer filed on 11/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,812,458 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner's Statement of reason for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to multi-factor location-based device verification is configured to receive a first location factor, which may include GPS data, from a client device. The system is also configured to receive one or more additional location factors, such as a second location factor and/or a third location factor, from first and/or second wireless beacons, respectively. The wireless beacons may be located within a predefined area, such as a sports book or another casino area, and the system may determine, based upon the one or more location factors, whether the client device is within the predefined area. As a result, the location of the client device may be verified based upon one or more location factors. In addition, in response to 

The closest prior art, as previously recited, are Disraeli (US 2016/0381038 A1), Lin et al. (US 2015/0245180 A1), Guinn et al. (US 8,616,981 B2), and Snook et al. (US 2016/0091549 A1) in which, Disraeli discloses frictionless multi-factor authentication system and method ("FMFA system") that facilitates verification of the identity of a website user, registrant or applicant. The FMFA system reduces or removes the burden on the user by eliminating the additional manual second step traditionally required by two-factor authentication methods, and replacing the second step with an automated authentication step based on the location of a mobile device that is associated with the user. The FMFA system may be utilized for authenticating users to access sensitive data on online accounts, applications and websites, download files, perform online transactions, store information through websites or data stores, or the like. The FMFA system allows registration information obtained from a previously-registered user to authenticate the user on subsequent visits or logins to the website; and in which Lin teaches mobile device location. One example can access stored survey data relating to a venue. The stored survey data can include internal data from inside the venue and external data from outside the venue. The example can obtain current sensing data at a location proximate to the venue. The example can determine whether the location is inside the venue or outside the venue by comparing the stored survey data and the current sensing data; and in which Guinn teaches a gaming system for playing a wagering game is disclosed which includes one or more processors and one or more memory devices storing instructions that, when executed by at least one of the processors, cause the gaming system to: receive an indication of a physical location of a mobile 

However, none of Disraeli (US 2016/0381038 A1), Lin et al. (US 2015/0245180 A1), Guinn et al. (US 8,616,981 B2), or Snook et al. (US 2016/0091549 A1) teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 11 and Claim 16.  For example, none of the cited prior art teaches or suggest the steps of Claim 1 and similarly Claim 11 and Claim 16: receiving, from a client device of a user, a request to register for a new wagering account; receiving, from the client device, a first location factor, the first location factor including global positioning system (GPS) data received from a source device located outside a predefined area, the first location factor being used to provide map directions to the predefined area; receiving, from the client device, a second location factor, the second location factor including information received from a first wireless beacon located within the predefined area; receiving, from the client device, a third location factor, the third location factor including information received from a second wireless beacon located within the predefined area; determining, based at least upon the second location factor and the third location factor, that the client device is within the predefined area; in response to the determining, requesting a user photo taken by the client device; receiving, from the client device, the requested user photo; and creating, in response to the determining and the user photo, the new wagering account for the user of the client device.

Therefore the claims are allowable over the cited prior art.

Further with respect to 35 U.S.C. 101 the examiner agrees with Applicant’s Remarks presented on 11/4/2021, more specifically: “...the pending claims re drawn to practical application that applies any alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea. For example, the claims recite a number of additional elements, which are used in performing the steps recited in the independent claims, and these recitations extend well beyond the scope of any alleged abstract idea. For example, the claims as amended, describe receiving, from the client device, a first location factor, the first location factor including global positioning system (GPS) data received from a source device located outside a predefined area, receiving, from the client device, the requested user photo, and creating, in response to the determining and the user photo, the new wagering account for the user of the client device. The claims are, in addition, clearly more than a drafting effort designed to monopolize any alleged abstract idea,” see pp. 19-20 of Applicant’s Remarks filed on 11/4/2021.  Therefore the examiner withdraws the 35 U.S.C. 101 rejection towards Claims 1-20, and notes that the claims recites statutory subject matter.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARI L SCHMIDT/Primary Examiner, Art Unit 2439